Exhibit 10.3






Name:    _________________                No. of Restricted Shares: ______


1ST CONSTITUTION BANCORP
RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made this _____ day of
___________, 20___ (the “Award Date”) between 1ST CONSTITUTION BANCORP, a New
Jersey corporation (the “Company”), and ________________ (the “Participant”).
Capitalized terms used in this Agreement but not defined upon their first usage
shall have the meanings ascribed to them in the Company’s 2015 Directors Stock
Plan, as it may be amended from time to time (the “Plan”).


1.    Grant of Restricted Stock. The Company hereby grants to the Participant
_____ restricted shares of the Company’s common stock, no par value (the
“Restricted Stock”), pursuant to the Plan, subject to the terms and conditions
of the Plan and this Agreement.


2.    Incorporation by Reference of the Plan. The Plan is hereby incorporated by
reference into this Agreement. The Participant hereby acknowledges receipt of a
copy of the Plan and represents and warrants to the Company that the Participant
has read and understands the terms and conditions of the Plan. The execution of
this Agreement by the Participant constitutes the Participant’s acceptance of
and agreement to the terms and conditions of the Plan and this Agreement.


3.    Vesting of Restricted Stock. Unless the Board provides for earlier
vesting, and subject to the terms of this Agreement, the Restricted Stock shall
vest in accordance with the following schedule:


Percentage of Shares            Scheduled Vesting Date


50%                First Anniversary of Award Date
50%                Second Anniversary of Award Date
    
4.    Termination of Service.


(a)    Termination of Service Upon Death or Disability. Upon cessation of the
Participant’s service on the Board and/or the board of directors of 1st
Constitution Bank (“Bank Board”), as applicable, by reason of death or
Disability, all unvested shares of Restricted Stock shall become fully vested.
For this purpose, “Disability” means the Participant is determined to be unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as determined in the sole discretion of the Board, and the
Participant resigns or is removed as a director as a result of the Disability.


(b) Termination of Service for Other Reasons. All unvested shares of Restricted
Stock shall become fully vested if the Participant’s service as a director on
the Board and/or Bank Board, as applicable, is terminated by reason of: (i)
non-election by the stockholder or stockholders of the Company and/or Bank, as
applicable; (ii) failure of the Board and/or Bank Board, as applicable, to
nominate the Participant for re-election at an annual meeting of




94849053.8

--------------------------------------------------------------------------------

Exhibit 10.3




stockholders of the Company or Bank, as applicable; (iii) the Participant’s
resignation or agreement not to stand for re-election at the request of the
Board and/or Bank Board, as applicable, where the Participant is otherwise
willing to continue serving in such capacity, including, but not limited to (A)
inability of the Participant to fulfill the duties of a director due to
inability to attend meetings for health reasons, (B) as a result of a request of
a regulatory agency that the Participant cease serving on the Board and/or Bank
Board, as applicable, subject to applicable law, and (C) a determination of the
Board and/or Bank Board, as applicable, that continued service would create a
conflict of interest for the Participant.


(c)    Forfeiture. Upon termination of the Participant’s service on the Board or
Bank Board, as applicable, for any reason, other than death, Disability, the
events set forth above in Section 4(b), or as provided in Section 9, all
unvested shares of Restricted Stock will be forfeited to and reacquired by the
Company at no cost to the Company, automatically and immediately.
(d) Service on Both Boards. For purposes of clarity, if the Participant serves
on both the Board and the Bank Board, as applicable, the Participant’s unvested
Restricted Stock shall not vest under Sections 4 (a) or (b) nor shall they be
forfeited under Section 4 (c) unless and until the Participant is no longer
serving as a director on the Board and the Bank Board.


5.    Rights as a Shareholder.


(a)The Participant shall have all of the rights of a shareholder of the Company,
including the right to vote the Restricted Stock and the right to receive cash
dividends thereon; provided, however, that dividends payable as distributions in
full or partial liquidation of the Company or as the result of a merger or any
other corporate reorganization shall not be distributed until such time as the
Restricted Stock as to which such distribution applies vests.
  
(b)Stock dividends paid on the Restricted Stock shall be deferred until the
restrictions with respect to the shares upon which such dividends were paid
expire or are canceled, at which time the Company shall evidence the delivery to
the Participant of all such dividends without interest. If the Participant
forfeits any Shares awarded hereunder, such Shares and any stock dividends with
respect thereto shall automatically be forfeited and revert to the Company
(without any payment by the Company to the Participant).


6.    Issuance of Stock. A record of the Restricted Stock awarded hereunder
shall be evidenced by the Company in restricted book entry accounts maintained
for the Participant with the Company’s transfer agent, or such other
administrator designated by the Board, and registered in the Participant’s name.
The Restricted Stock shall be subject to such stop-transfer orders and other
terms deemed appropriate by the Board to reflect the restrictions applicable to
the Restricted Stock, until all the restrictions specifically set forth in this
Agreement and the Plan with respect to the Restricted Stock shall expire or be
canceled. Upon the lapse of restrictions relating to any Restricted Stock, the
Company shall remove the notations on any such shares of Restricted Stock issued
in book-entry form.


7.    Limits on Transferability. During the period of time that any shares of
Restricted Stock are unvested, such unvested shares shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will
or the laws of descent and distribution, or to a beneficiary upon the death of
the Participant, or as otherwise permitted by the Board.


8.    Tax Provisions.






94849053.8

--------------------------------------------------------------------------------

Exhibit 10.3




(a)    If applicable, in order to satisfy any withholding or similar tax
requirements relating to the Restricted Stock, the Company has the right to
deduct or withhold from any payroll or other payment to the Participant, or
require the Participant to remit to the Company, an appropriate payment or other
provision, which may include the withholding of Restricted Stock.


(b)    In the event the Participant makes an election under Section 83(b) of the
Code in connection with this Award, the Participant shall notify the Company of
such election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Section 83(b) of the
Code or other applicable provision.


9.    Change in Control.


(a)Upon a Change in Control, all non-forfeited unvested shares of Restricted
Stock shall become fully vested.


(b)“Change in Control” shall mean any of the following events:


(i)the acquisition by any person, directly or indirectly, of beneficial
ownership or power to vote more than thirty-five percent (35%) of the Company’s
voting securities;


(ii)during any period of two consecutive years, individuals who at the beginning
of such two-year period constitute the Board (the “Continuing Directors”) cease
for any reason to constitute at least two-thirds (2/3) thereof; provided that,
any individual whose election or nomination for election as a member of the
Board was approved by a vote of a majority of the Continuing Directors then in
office shall be considered a Continuing Director;


(iii)the consummation of a merger or consolidation (or similar transaction) of
the Company with or into another company (other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent, either by remaining
outstanding or by being converted into voting securities of the surviving
entity, more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation);


(iv)the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets; or


(v)upon approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company.


The term “person” as used above means an individual, corporation, partnership,
trust, association, joint venture, pool, syndicate, sole proprietorship,
unincorporated organization or any other form of entity not specifically listed
herein, or a person or persons acting as a group within the meaning of Sections
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended from
time to time, and applicable rulings and regulations thereunder (other than the
Company or any trustee or other fiduciary holding securities under any employee
benefit plan of the Company). Any other provision hereof to the contrary
notwithstanding, no Change of Control shall be deemed to have occurred for
purposes of the Plan as a result of any offering registered with the Securities
and Exchange Commission of stock to the Company’s shareholders and/or other
investors or other offering conducted by the Company to meet regulatory capital
requirements at the demand of a bank regulatory authority.


10.    Trading Black Out Policies. The Participant agrees to abide by all
trading “black out” policies established from time to time by the Company.






94849053.8

--------------------------------------------------------------------------------

Exhibit 10.3




11.    No Rights to Continued Service. Nothing in this Agreement will confer
upon the Participant any right to continued service on the Board or Bank Board,
as applicable.


12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.


1ST CONSTITUTION BANCORP






By:    ________________________________
Robert F. Mangano
President




PARTICIPANT:






______________________________________
                        






94849053.8